UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4134



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CATHERINE PONTIER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, Chief
District Judge. (CR-03-186)


Submitted:   November 4, 2005          Decided:     November 21, 2005


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew M. Robinson, Cincinnati, Ohio, for Appellant. Kasey Warner,
United States Attorney, R. Gregory McVey, Assistant United States
Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Catherine Pontier appeals her conviction after a jury

trial of one count of distribution of crack cocaine, in violation

of 21 U.S.C. § 841(a)(1) (2000), and the resulting sentence of 102

months of imprisonment.         Because we find no reversible error, we

affirm.

            Pontier first argues that the district court erred in

admitting evidence of her involvement in a prior drug transaction.

Review of a district court’s determination of the admissibility of

evidence under Fed. R. Evid. 404(b) is for abuse of discretion.

See United States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997).               A

district court will not be found to have abused its discretion

unless    its   decision   to   admit   evidence   under   Rule   404(b)   was

arbitrary or irrational. See United States v. Haney, 914 F.2d 602,

607 (4th Cir. 1990) (upholding admission of evidence of similar

prior bank robberies).      Evidence of other crimes is not admissible

to prove bad character or criminal propensity. Fed. R. Evid.

404(b).    Such evidence is admissible, however, to prove “motive,

opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.”         Id.; see Queen, 132 F.3d at 994.

Rule 404(b) is an inclusive rule, allowing evidence of other crimes

or acts except that which tends to prove only criminal disposition.

Queen, 132 F.3d at 994-95; United States v. Rawle, 845 F.2d 1244,

1247 (4th Cir. 1988).       Evidence of prior acts is admissible under


                                    - 2 -
Rule 404(b) and Fed. R. Evid. 403 if the evidence is: (1) relevant

to an issue other than the general character of the defendant, (2)

necessary, (3) reliable, and (4) if the probative value of the

evidence is not substantially outweighed by its prejudicial effect.

Queen, 132 F.3d at 997.      Limiting jury instructions explaining the

purpose for admitting evidence of prior acts and advance notice of

the intent to introduce prior act evidence provide additional

protection to defendants.        Id.     Our review of the record leads us

to conclude that the district court did not abuse its discretion in

admitting the evidence of Pontier’s prior drug sale.

           Pontier also asserts that the district court erred in

determining the drug quantity attributed to her for sentencing

purposes, and that her sentence is contrary to the Supreme Court’s

holding   in   United   States   v.     Booker,    125   S.   Ct.    738   (2005).

“Consistent    with   the   remedial     scheme    set   forth      in   Booker,   a

district court shall first calculate (after making the appropriate

findings of fact) the range prescribed by the guidelines.”                  United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                       Because

Pontier was resentenced post-Booker, the district court first

calculated her guideline range, including the amount of drugs

reasonably attributable to her.          A district court’s determination

of the drug quantity attributable to a defendant is a factual

finding reviewed for clear error.              United States v. Randall, 171

F.3d 195, 210 (4th Cir. 1999).          The Government bears the burden of


                                       - 3 -
proving relevant conduct by a preponderance of the evidence.

United States v. Cook, 76 F.3d 596, 604 (4th Cir. 1996).                     In

calculating drug amounts, the court may consider any relevant

information, provided that the information has sufficient indicia

of reliability to support its accuracy.            United States v. Uwaeme,

975 F.2d 1016, 1021 (4th Cir. 1992).           We conclude that the district

court correctly determined the drug quantity for which Pontier was

held responsible.

           After calculating the appropriate Guideline range, the

district court must then consider the range in conjunction with

other   relevant   factors     under    the    Guidelines   and   18   U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005), and impose a sentence.                 If a

court imposes a sentence outside the Guideline range, the court

must state its reasons for doing so.           Hughes, 401 F.3d at 546.     The

sentence must be “within the statutorily prescribed range and . . .

reasonable.”       Id.   at   546-47    (citations   omitted).         Pontier’s

conviction of distributing an unspecified quantity of crack cocaine

exposed her to a statutory maximum sentence of twenty years.                 21

U.S.C.A. § 841(b)(1)(C) (West 1999 & Supp. 2005).

           In this case the district court calculated the Guideline

range, but appropriately treated the Guidelines as advisory.                The

court sentenced Pontier only after considering and examining the

Sentencing Guidelines and the § 3553(a) factors, as instructed by

Booker.   Because the court adequately explained its reasons for a


                                       - 4 -
sentence below the applicable Guideline range and that sentence is

well within the twenty-year statutory maximum, we conclude that the

sentence of 102 months of imprisonment is reasonable.

           Accordingly, we affirm Pontier’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 5 -